UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the xDefinitive Proxy Statement Commission Only (as permitted by oDefinitive Additional Materials Rule 14a-6(e)(2)) oSoliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 GLOBAL ENTERTAINMENT CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transactioncomputedpursuant to ExchangeAct Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as providedbyExchangeAct Rule0-11(a)(2)and identify the filing for which theoffsetting fee was paidpreviously.Identify the previous filing byregistrationstatement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: GLOBAL ENTERTAINMENT CORPORATION 1600 North Desert Drive, Suite 301 Tempe, AZ 85281 PROXY STATEMENT AND NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD OCTOBER 15, 2009 To the shareholders of Global Entertainment Corporation: You are hereby notified that Global Entertainment Corporation (the Company) will hold an annual meeting (the Meeting) of its shareholders on October 15, 2009, at 9:00 a.m. at 1600 North Desert Drive, Suite 301, Tempe, AZ 85281.Only shareholders of the Company may attend the Meeting. Shareholders who own shares registered in their names will be admitted to the Meeting upon verification of record share ownership.Shareholders who own shares through banks, brokerage firms, nominees or other account custodians must present proof of beneficial share ownership (such as a brokerage account statement) to be admitted. The following items of business will be addressed at the Meeting: 1. The election of seven members to the Board of Directors to serve until the next annual meeting of shareholders and until their successors are elected; 2. To ratify the selection of Semple, Marchal & Cooper, LLP to serve as our independent registered public accounting firm for the fiscal year ending May 31, 2010; and 3. To transact such other business as may properly come before the Meeting or any postponements or adjournments thereof.Management is presently aware of no other business to come before the Meeting. Details relating to the above proposals are set forth in the attached Proxy Statement.All shareholders of record of our common stock as of the close of business on August 24, 2009, will be entitled to notice of and to vote at the Meeting and any adjournment or postponements thereof. A copy of our 2009 Annual Report to Shareholders is enclosed.Management cordially invites you to attend the Meeting.Please mark, sign, date and promptly return the enclosed proxy card so that your shares can be voted, regardless of whether you expect to attend the Meeting.If you attend, you may withdraw your proxy and vote in person. By Order of the Board of Directors, James Domaz Secretary Tempe, Arizona September 18, 2009 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON OCTOBER 15, 2009: This Proxy Statement, including the Notice of Annual Meeting of Shareholders, the Company’s 2009 Annual Report and the Annual Report on Form 10-K are each available on the Internet at www.cfpproxy.com/6383. GLOBAL ENTERTAINMENT CORPORATION 1600 North Desert Drive, Suite 301 Tempe, AZ 85281 PROXY STATEMENT GENERAL Our Board of Directors is providing this Proxy Statement in connection with the solicitation of proxies to be voted at the Annual Meeting of Shareholders (the Meeting) to be held on October 15, 2009 at 9:00 a.m., local Arizona time, at 1600 North Desert Drive, Suite 301, Tempe, AZ 85281, and at any adjournments or postponements of the Meeting.This Proxy Statement and accompanying notice of the Meeting are first being mailed to shareholders on or about September 18, 2009. At our Annual Meeting, shareholders will act upon the matters outlined in the notice of meeting on the cover page of this Proxy Statement, including the election of directors and the ratification of the appointment of our independent registered public accounting firm.In addition, management will report on the performance of the Company and respond to questions from shareholders. VOTING RIGHTS AND COST OF MAILING Our common stock is the only type of security entitled to vote.On August 24, 2009, the record date for determination of shareholders entitled to vote, we had 6,633,112 shares of common stock outstanding.Each shareholder of record on the record date was entitled to one vote for each share of common stock held by such shareholder on that date.Shares of common stock may not be voted cumulatively. The shares represented by all proxies that are properly executed and submitted will be voted at the Meeting in accordance with the instructions indicated thereon.Unless otherwise directed, votes will be cast (i) for the election of the nominees for directors hereinafter named; (ii) for the ratification of Semple, Marchal & Cooper, LLP as our independent registered public accounting firm and (iii) in accordance with the best judgment of the persons acting under the proxy concerning other matters as may properly come before the Meeting or any postponements or adjournments thereof.Shareholders who hold their shares in “street name” (i.e., in the name of a bank, broker or other record holder) must vote their shares in the manner prescribed by their brokers.After a quorum is declared, the holders of a majority of the shares represented at the Meeting in person or by proxy and entitled to vote will be required to approve any proposed matters. We will bear the entire cost of the preparation, assembly, printing and mailing of this Proxy Statement.Copies of this Proxy Statement will be furnished to brokerage houses, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward this material to such beneficial owners.In addition, we may reimburse these persons for their costs of forwarding the material to the beneficial owners. QUORUM REQUIREMENT Our Bylaws and Nevada law provide that the holders of a majority of our common stock issued and outstanding and entitled to vote, either in person or by proxy shall constitute a quorum for the transaction of business at a shareholders’ meeting.As of the record date, 6,633,112 shares of common stock, representing the same number of votes, were outstanding.Thus, the presence of the holders of common stock representing at least 3,316,557 votes will be required to establish a quorum.In determining the presence of a quorum at the Meeting, proxies received but marked as abstentions are counted as present and broker non-votes are not counted as present.A broker “non-vote” occurs when a broker, bank or other holder of record holding shares for a beneficial owner does not vote on a particular proposal because the broker, bank or other holder of record does not have discretionary voting power for that particular item and has not received instructions from the beneficial owner. VOTES REQUIRED With respect to the election of the seven director nominees and the ratification of our independent registered public accountants, the holders of a majority of the issued and outstanding shares of voting stock must approve the actions taken. HOW TO VOTE By Mail or Facsimile Be sure to complete, mark, sign and date the proxy card or voting instruction card and return it in the envelope provided or via facsimile to 480-994-0759.Votes submitted by mail must be received on or before October 8, 2009.If you are a shareholder of record and you return your signed proxy card but do not indicate your voting preferences, the persons named in the proxy card will vote the shares represented by that proxy as recommended by the Board. All shareholders may vote in person at the Meeting.If you are a beneficial owner of shares, you must obtain a legal proxy from your broker, bank or other holder of record and present it to the inspectors of election with your ballot to be able to vote at the Meeting. CHANGING YOUR VOTE AFTER YOU RETURN YOUR PROXY CARD Any shareholder of record giving a proxy may revoke it at any time before it is voted at the Meeting by delivering to the Company written notice of revocation or a proxy bearing a later date, or by attending the Meeting in person and casting a ballot, although attendance at the Meeting will not by itself revoke a previously granted proxy.You may change your vote by using any one of these methods regardless of the procedure used to cast your previous vote. If you are a beneficial owner of shares, you may submit new voting instructions by contacting your bank, broker or other holder of record.You may also vote in person at the Meeting if you obtain a legal proxy as described in the response to the previous question. DISSENTER’S RIGHTS OR APPRAISAL Pursuant to applicable Nevada law, there are no dissenter’s or appraisal rights relating to the matters to be acted upon at the Meeting. BOARD’S RECOMMENDATIONS Unless you give other instructions on your proxy card, the persons named as proxy holders on the proxy card will vote in accordance with the recommendations of the Board.The Board’s recommendations are set forth together with the description of each item in this Proxy Statement.In summary, the Board recommends a vote: · FOR the election as directors of the nominees named in this Proxy Statement.(See Proposal 1). · FOR the ratification of the appointment of Semple, Marchal & Cooper LLP as our independent registered public accounting firm.(See Proposal 2). · In accordance with the best judgment of the persons acting under the proxy concerning other matters that are properly brought before the Meeting and at any adjournment or postponement thereof. BUSINESS OF THE MEETING PROPOSAL NO. 1: ELECTION OF DIRECTORS The Board of Directors currently consists of seven members.These seven members of the Board were nominated by the Nominating and Corporate Governance Committee, and are standing for, re-election. JAMES TRELIVING is a member of the Board of Directors of the Company and WPHL Holdings, Inc. and serves as the Chairman of each board.Mr. Treliving is a chairman and owner of Boston Pizza International, Inc., an $800 million (Canadian) full-service pizza and pasta restaurant franchise chain with over 300 locations in Canada.Mr.
